Citation Nr: 0932743	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  07-30 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
residuals of a back injury, to include lumbar disc disease.

2.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy of the right lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to 
January 1955.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from November 2006 and July 2007 
and rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The November 2006 decision denied an increased 
rating for an increased rating for lumbar disc disease with 
radiculopathy, evaluated as 40 percent.  

In the July 2007 decision the RO granted separate 10 percent 
ratings for radiculopathy of the right and left lower 
extremity, effective August 30, 2006 as neurologic 
manifestations of the back disability, and continued a 40 
percent rating for residuals of a back injury to include 
lumbar disc disease, awarded on the basis of the orthopedic 
manifestations of the back disability.

The criteria for rating disabilities of the spine allow for 
the assignment of separate ratings for neurological 
involvement of the lower extremities.  38 C.F.R. § 4.71a, 
General Formula for Rating Diseases and Injuries of the Spine 
(2008).  Because of the rating criteria and the fact that the 
Veteran submitted a notice of disagreement with the rating 
assigned for the combination of back disability with 
radiculopathy, the now separately rated radiculopathies are 
considered to be part of the appeal currently before the 
Board.  

In June 2007, the Veteran provided testimony at a hearing 
before a hearing officer at the RO.  A transcript of the 
hearing is of record.

In June 2009, this appeal was remanded to allow the Veteran 
an opportunity provide testimony at a hearing before the 
Board.  However, the Veteran was previously scheduled for a 
videoconference hearing in connection with his current appeal 
in November 2008.  As the Veteran failed to appear for this 
scheduled hearing, his hearing request is deemed withdrawn.  
38 C.F.R. § 20.703(d) (2008).  The June 2009 Board remand is 
therefore vacated, and this decision is issued in its place. 

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  

In this case the veteran has satisfied each of these 
requirements.  He has claimed entitlement to an increased 
rating for his back disability.  He is presumed to be seeking 
the highest rating possible.  AB v. Brown, 6 Vet. App. 35 
(1993).  At the VA examination he reported that he had been 
forced to retire early due to his back disability.  An 
inferred claim for TDIU is thus raised.

The agency of original jurisdiction is advised that the 
United States Court of Appeals for Veteran's Claims (Court) 
has recently held that for purposes of setting an effective 
date, a properly raised claim for TDIU is deemed to be part 
of a claim for increased rating.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  


FINDINGS OF FACT

1.  The Board's June 12, 2009, decision did not note the 
Veteran's failure to appear for his scheduled videoconference 
hearing on November 5, 2008.

2.  The residuals of a back injury, to include lumbar disc 
disease, are manifested by painful limited motion; there is 
no ankylosis of the thoracolumbar spine.

3.  For the period prior to June 14, 2007, the Veteran had 
neurological impairment of the right and left lower 
extremities that more nearly approximated mild than moderate.

4.  For the period beginning June 14, 2007, the Veteran has 
neurological impairment of the right and left lower 
extremities manifested by incomplete paralysis of the 
bilateral sciatic nerves with loss of sensation, absent ankle 
reflexes, and giveaway weakness; but without atrophy or foot 
drop or complete loss of motion; the disabilities most nearly 
approximate moderately severe incomplete paralysis of the 
sciatic nerves.


CONCLUSIONS OF LAW

1.  The criteria for vacating the Board's June 12, 2009, 
remand are met.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.904 (2008).

2.  The schedular criteria for a disability rating in excess 
of 40 percent for residuals of a back injury, to include 
lumbar disc disease, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2008).

3.  For the period prior to June 14, 2007, the schedular 
criteria for a disability rating in excess of 10 percent for 
lumbar radiculopathy of the right lower extremity have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.14, 
4.124a, Diagnostic Code 8520 (2008).

4.  For the period prior to June 14, 2007, the schedular 
criteria for a disability rating in excess of 10 percent for 
lumbar radiculopathy of the left lower extremity have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.14, 
4.124a, Diagnostic Code 8520.

5.  For the period beginning June 14, 2007, the schedular 
criteria for a disability rating of 40 percent, but not 
higher, for lumbar radiculopathy of the right lower extremity 
have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.14, 
4.124a, Diagnostic Code 8520.

6.  For the period beginning June 14, 2007, the schedular 
criteria for a disability rating of 40 percent, but not 
higher, for lumbar radiculopathy of the left lower extremity 
have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.14, 
4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VACATE

As explained above, the Board remanded this appeal in April 
2009 to afford the Veteran a new Travel Board hearing.  The 
record, however, shows that he was afforded an opportunity 
for such a hearing in November 2008, but failed to appear.  
He did not make a motion to reschedule the hearing.  The 
Board can vacate a decision on its own motion when there has 
been a denial of due process.  The Board's April 2009 remand 
constituted a denial of due process, in that affording the 
Veteran an opportunity for a hearing to which he was not 
entitled would delay the opportunities for other claimants to 
have their hearings.  Accordingly, the April 2009 remand is 
vacated.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In September 2006, prior to the initial adjudication of the 
claim, the RO notified the Veteran of the evidence needed to 
substantiate his claim for an increased rating.  The letter 
also satisfied the second and third elements of the duty to 
notify by informing the Veteran that VA would try to obtain 
medical records, employment records, or records held by other 
Federal agencies, but that he was nevertheless responsible 
for providing any necessary releases and enough information 
about the records to enable VA to request them from the 
person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by the September 2006 letter.  

Adequate VCAA notice in increased rating cases requires: (1) 
that VA notify the claimant that, to substantiate such a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Veteran was provided notice that complies with the 
Court's decision in Vazquez-Flores in a May 2008 letter.

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  
While complete VCAA notice was provided after the initial 
adjudication of the claim, this timing deficiency was cured 
by the issuance of VCAA notice followed by readjudication of 
the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006).  The claim was readjudicated in the June 2008 SSOC.  
Therefore, any timing deficiency has been remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  
This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to his claim, whether or not 
the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, and records of VA 
treatment.  The record establishes that the Veteran has 
undergone treatment for the disabilities on appeal with a 
private physician.  In September 2006 the RO requested 
records of the Veteran's private treatment during January 
2006.  

A September 2006 response from the private doctor indicated 
that no records were available during this period.  In March 
2007, the Veteran submitted a statement noting that he was 
aware VA had been unable to obtain records from his physician 
and that he was providing these records himself.  Attached to 
the statement was a private examination report dated March 
2006.  No other records of private treatment have been 
submitted by the Veteran in support of his claim.  

Additionally, the Veteran was provided proper VA examinations 
in response to his claims.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.



Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2008).
In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-ups or pain. 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  

These provisions are not, however, for consideration where, 
as in this case, the Veteran is in receipt of the highest 
rating based on limitation of motion and a higher rating 
requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 
(1997).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 40 percent 
evaluation is assigned in cases of intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past twelve months.  A 60 percent evaluation contemplates 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months.  An "incapacitating 
episode" is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bedrest prescribed 
by a physician and treatment by a physician.  Associated 
objective neurological abnormalities (e.g., bladder and bowel 
impairment) are to be evaluated separately.  

Back disabilities other than intervertebral disc disease are 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, Diagnostic Codes 5237 (2008).  

Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 40 percent evaluation is 
warranted if forward flexion of the thoracolumbar spine is to 
30 degrees or less or if there is favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent evaluation is 
warranted if there is unfavorable ankylosis of the entire 
thoracolumbar spine.

For VA compensation purposes unfavorable ankylosis is a 
condition in which the entire thoracolumbar or entire spine 
is fixed in flexion or extension and the ankylosis results in 
certain enumerated impairments.  38 C.F.R. § 4.71a, General 
Formula for Rating Diseases and Injuries of the Spine, Note 
(5).

The general rating formula also provides that separate 
ratings should be provided for neurologic manifestations of a 
back disability.  

Disability involving a neurological disorder is ordinarily to 
be rated in proportion to the impairment of motor, sensory, 
or mental function.  When the involvement is wholly sensory, 
the rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. §§ 4.120, 4.124a.  

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. § 4.124a.

The rating schedule provides the following guidance in 
evaluating the severity of disabilities of peripheral nerves:

Neuritis, cranial or peripheral, 
characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and 
constant pain, at times excruciating, is 
to be rated on the scale provided for 
injury of the nerve involved, with a 
maximum equal to severe, incomplete, 
paralysis. See nerve involved for 
diagnostic code number and rating. The 
maximum rating which may be assigned for 
neuritis not characterized by organic 
changes referred to in this section will 
be that for moderate, or with sciatic 
nerve involvement, for moderately severe, 
incomplete paralysis. 
38 C.F.R. § 4.123 (2008).

Neuralgia, cranial or peripheral, 
characterized usually by a dull and 
intermittent pain, of typical 
distribution so as to identify the nerve, 
is to be rated on the same scale, with a 
maximum equal to moderate incomplete 
paralysis. See nerve involved for 
diagnostic code number and rating. Tic 
douloureux, or trifacial neuralgia, may 
be rated up to complete paralysis of the 
affected nerve. 
38 C.F.R. § 4.124 (2008).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Service connection for a low back injury with slight lumbar 
radiculopathy was granted in an August 2002 rating decision 
with an initial 40 percent rating assigned, effective March 
8, 1999.

Treatment records from the Columbia VA Medical Center (VAMC) 
show that suspected spinal stenosis was diagnosed in August 
2006, following complaints of worsening low back pain.  X-
rays dated in September 2005 indicated severe degenerative 
changes with abnormalities of all disc spaces.  

Upon VA examination in October 2006, the Veteran complained 
of daily worsening back pain that radiated into his left leg 
from time to time.  He used a cane on a regular basis and had 
occasional incapacitating episodes with flare-ups of pain 
every two weeks.  He experienced difficulty with his 
activities of daily living and had to use a seat in the 
shower.  

Physical examination showed that the Veteran was in obvious 
pain throughout range of motion testing with repetitive 
testing not possible.  Flexion was to 45 degrees, with 
extension to 15 degrees, lateral flexion to 15 degrees 
bilaterally, and rotation to 15 degrees bilaterally.  There 
was no acute muscle spasm and straight leg raising was 
possible to 20 degrees on the left and 45 degrees on the 
right.  Neurological examination showed weakness of extension 
of the knees with well-preserved knee and ankle jerks.  
Sensory examination was normal.  The diagnosis was lumbar 
disc disease with left lower extremity radiculopathy.  

A March 2006 private examination report shows that the 
Veteran had mild pain over the sacroiliac section of his back 
on palpation.  X-rays of his back showed multilevel severe 
spondylosis and degenerative disc disease throughout the 
entire lumbar spine.  Both legs were neurovascularly intact, 
but the Veteran complained of chronic left knee pain.

The Veteran testified during his June 2006 hearing that he 
experienced major problems standing up and down and walking.  
He complained of daily constant pain and stated that he 
needed to use a cane at home for ambulation.  He utilized a 
scooter when going to the store and needed a seat for his 
shower.  The Veteran also testified that he sometimes 
experienced radiating pain into his right leg. 

The record also contains May 2007 letters from former co-
workers of the Veteran stating that they observed him 
experiencing muscle spasms in his back and weakness in his 
legs.  The Veteran had to perform work duties that allowed 
him to sit throughout the day. 

In June 2007, the Veteran was afforded neurologic and 
orthopedic VA examinations.  The neurological examiner noted 
that the Veteran's complained of worsening back pain and 
denied having pain that radiated into his legs.  Physical 
examination showed decreased sensation and absent Achilles 
reflex consistent with L5-S1 radiculopathy on the right.  The 
diagnosis was low back pain secondary to degenerative joint 
disease of the lumbar spine with affectation of the nerve 
roots on the right. 

During his June 2007 orthopedic examination, the Veteran 
complained of daily constant pain with radiation down the 
right lower extremity.  He denied having any incapacitating 
episodes over the last 12 months that required physician 
prescribed bedrest.  The Veteran ambulated with a cane and 
denied experiencing any effects on his activities of daily 
living from his low back pain.  

Range of motion of the lumbar spine was measured with flexion 
to 60 degrees, extension to 10 degrees, lateral flexion to 25 
degrees bilaterally, and lateral rotation to 25 degrees 
bilaterally.  The Veteran had pain throughout range of motion 
testing and was unable to repetitively perform the tests due 
to severe pain.  Strength was 4/5 in the lower extremities 
and straight-leg raising was negative.  There were no 
reflexes in the bilateral ankles and decreased sensation was 
noted in the bilateral feet and right thigh and calf.  X-rays 
showed very severe and diffuse degenerative disc disease. 

Analysis

The Veteran's low back disability is currently assigned a 40 
percent evaluation for severe limitation of motion.  While he 
has been diagnosed with degenerative disc disease, the 
Veteran has not alleged, and the record does not show, that 
he has experienced any incapacitating episodes requiring 
bedrest prescribed by a physician.  In fact, the Veteran 
specifically denied being prescribed bed rest.  Therefore, he 
is not entitled to an increased rating on that basis under 
Diagnostic Code 5243 (2008).

While a rating of 50 percent is available under the rating 
criteria for unfavorable ankylosis of the entire 
thoracolumbar spine, the medical evidence demonstrates that 
the Veteran retains some useful motion of the low back.  The 
VA examiners have all been able to perform range of motion 
measurements, and there have been no findings or reports of 
ankylosis, i.e. fixation of the spine.  Therefore, an 
increased evaluation is not warranted under the general 
formula for rating the spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243.

An increased rating on the basis of functional factors is not 
for application, because the Veteran is in receipt of the 
highest rating based on limitation of motion and a higher 
rating requires ankylosis.  Johnston.  

The medical evidence shows that he has radiculopathy of the 
lower extremities manifested by loss of sensation and 
weakness, with loss of strength and absent ankle reflexes 
noted upon VA examinations in June 2007.  Therefore, from 
June 14, 2007, the Veteran's neurological impairment is 
characterized by organic changes in both lower extremities as 
shown by diagnostic testing and neurologic examinations.  
Because his symptoms are not wholly sensory, a rating above 
the moderate level is for consideration.  Cf. 38 C.F.R. 
§ 4.124.  Given the absent ankle reflexes, somewhat decreased 
strength, and the examiners' findings that the disease was 
severe, the Veteran's symptoms most closely approximate 
moderately severe incomplete paralysis.  Hence, 40 percent 
ratings are warranted for radiculopathy in each lower 
extremity, effective June 14, 2007.

A rating in excess of 10 percent for each lower extremity is 
not warranted for the period prior to June 14, 2007, as there 
is no evidence of organic impairment.  Upon VA examination in 
June 2006, the Veteran had well-preserved knee and ankle 
jerks and a normal sensory examination.  Similarly, his 
private physician found that the Veteran's legs were 
neurovascularly intact in March 2006.  

A rating in excess of 40 percent under Diagnostic Code 8520 
requires severe incomplete paralysis with muscle atrophy.  
The Veteran has never been found to have muscular atrophy.  

The Board has resolved reasonable doubt in the Veteran's 
favor in awarding the separate 40 percent ratings, but finds 
that the low back and associated neurological disabilities do 
not approximate the criteria for evaluations in excess of 40 
percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.  


Extrachedular Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a three-
part test, based on the language of 38 C.F.R. § 3.321(b)(1), 
for determining whether a veteran is entitled to an extra-
schedular rating: (1) the established schedular criteria must 
be inadequate to describe the severity and symptoms of the 
claimant's disability; (2) the case must present other 
indicia of an exceptional or unusual disability picture, such 
as marked interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice.  Thun 
v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 
No. 2008-7135, 2009 WL 2096205 (Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disabilities.  The Veteran's low back disability 
and bilateral radiculopathy is manifested by symptoms such as 
painful limited motion and organic and sensory deficits.  
These manifestations are contemplated in the rating criteria.  
The rating criteria are therefore adequate to evaluate the 
Veteran's disabilities and referral for consideration of 
extraschedular rating is, therefore, not warranted.


ORDER

The Board's June 12, 2009 remand of the issue of entitlement 
to a rating in excess of 40 percent for residuals of a back 
injury to include lumbar disc disease, is vacated.

The Board's June 12, 2009 remand of the issue of entitlement 
to a rating in excess of 10 percent for radiculopathy of the 
right lower extremity, is vacated.

The Board's June 12, 2009 remand of the issue of entitlement 
to a rating in excess of 10 percent for radiculopathy of the 
left lower extremity, is vacated.

Entitlement to a rating in excess of 40 percent for residuals 
of a back injury to include lumbar disc disease is denied.

An increased rating of 40 percent for the period beginning 
June 14, 2007, for radiculopathy of the right lower extremity 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.

An increased rating of 40 percent for the period beginning 
June 14, 2007, for radiculopathy of the left lower extremity 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.


____________________________________________
Mark D. Hindin
Veterans Law Judge,  Board of Veterans' Appeals


 Department of Veterans Affairs


